                                                                         FILED
                 IN THE UNITED STATES DISTRICT COURT                      DEC 2 O2019
                     FOR THE DISTRICT OF MONTANA                       Clerk, U.S District Court
                          MISSOULA DIVISION                              District Of Montana
                                                                               Missoula




 ESTATE OF KIRK ANTHONY
 FOSTER, through KELLY M.                             CV 17-165-M-DLC
 FOSTER, Personal Representative for
 the Estate of Kirk Anthony Foster, and
 KELLY M. FOSTER, as an individual,

                      Plaintiffs,

 vs.                                                        ORDER

  AMERICAN MARINE SVS GROUP
  BENEFIT PLAN, UNITED OF
  OMAHA LIFE INSURANCE
  COMPANY, AMERICAN MARINE
  CORP., and JOHN DOES 1-3,

                      Defendants.


       The Estate of Kirk Anthony Foster and Kelly M. Foster, individually and as

personal representative of the estate, ("Foster") brought this action pursuant to 29

U.S.C. § 1132(a), the Employee Retirement Income Security Act's ("ERISA")

civil enforcement provision, and 28 U.S.C. § 1331.     Foster alleges that the

Defendants wrongfully denied Kelly Foster ("Kelly") life insurance benefits owed

to her as Kirk Foster's ("Kirk") named beneficiary.

       The parties filed cross-motions for summary judgment (Docs. 35, 46, 55),


                                         -1-
and Defendants American Marine SVS Group Benefit Plan and American Marine

Corporation (collectively, "American Marine") filed a motion to strike Foster's

reply brief.   (Doc. 58.)   The Court heard oral arguments on all motions on

November 21, 2019.

                                        BACKGROUND

       Kirk worked for American Marine as a Health, Safety, Environmental &

Security Manager.     (Doc. 41 at 2.)    According to Karl Maruyama

("Maruyama"), American Marine's Payroll/Employee Manager, Kirk stopped

working for American Marine on February 1, 2016.         (Doc. 36-1 at 3.)    Kirk

reflected his understanding of the same when he communicated to a friend via text

message that American Marine laid him off.       (Docs. 39 at 8; 39-3 at 33.)   Kirk

stated that the layoff left him "basically in shock," as he had "[n]o indication [it]

was coming."     (Doc. 39-3 at 33-34.)     He worried about "how [he was] going to

tell Kelly" and characterized the layoff as "catastrophic."    (Id. at 34.)

Ultimately, Kirk never discussed his termination or separation from American

Marine with Kelly.    (Doc. 39 at 3.)    It was on or about that same day-February

1, 2016-that esophageal cancer totally disabled Kirk, after which he was

"bedridden at home receiving Hospice Care."       (Doc. 4 at 5, 17.)

       Two days after the layoff, Kirk sent a text message to Richard Steady

("Steady"), with whom Kirk worked concerning his "ongoing relationship with
                                          -2-
American Marine."        (Docs. 39-3 at 42; 39 at 3.)     Kirk told Steady that he was

"having a difficult time adjusting from having numerous responsibilities, to being

un engaged (sic) with the [American Marine] operation."             (Doc. 39-3 at 42.)     He

asked Steady if a consultancy arrangement was possible, instead of "being adrift

and cut loose from the organization."        (Id.)   Steady did not respond.       (See id.)

       After his layoff, Kirk exhausted his accumulated sick and vacation days

before his employment with American Marine officially ended.               (Docs. 36-1 at 4;

43-2 at 4; 61 at 5.)    Accordingly, American Marine treated April 15, 2016 as

Kirk's effective last day with the company (id.), and turned off Kirk's work email

account on April 21, 2016 (Doc. 39 at 7).          At Kirk's request, and after he assured

Steady that it would be therapeutic to him, Kirk's work email account and phone

were reactivated so he could answer his replacements' questions.             (Doc. 39-3 at

44.)   However, Kirk's limited, uncompensated relationship with American

Marine ended on April 26, 2016, "when he could longer provide services to

American Marine due to the deterioration of his physical condition." 1 (Doc. 33 at



1
 "Factual assertions in pleadings and pretrial orders, unless amended, are considered judicial
admissions conclusively binding on the party who made them." American Title Ins. Co. v.
Lace/aw Corp., 861 F.2d 224,226 (9th Cir. 1988). In their preliminary pretrial statement,
Foster expressly admits that, although American Marine and Kirk kept in routine contact after
February 1, 2016, he only remained in this "modified" capacity until April 26, 2016, when he
could no longer provide services due to his deteriorating health. (Doc. 33 at 3.) Foster is
bound by this judicial admission. See BNSF Railway Co. v. Tolz, King, Duvall, Anderson, and
Assocs., Inc., No. CV-16-24-M-DLC, 2017 WL 1283471, at *3 (D. Mont. Apr. 5, 2017).
                                             -3-
3.)

       While he was employed with American Marine, Kirk was enrolled in its

employee benefits plan ("the Plan").     (Docs. 5 at 5; 7 at 4; 34 at 4.)   Defendant

United of Omaha Life Insurance Company ("United") issued Group Life Policy

No. GLUG-741F ("the Policy") in connection with the Plan (Doc. 34 at 5),

wherein Kirk was the insured and American Marine was the policyholder (Docs. 4

at 4; 7 at 3).   On February 2, 2016, the day after Kirk was laid off, American

Marine' s then-Vice President/Alaska Regional Manager emailed Kirk with

attachments including the Life Insurance Certificate and Summary Plan

Description ("Life Certificate/SPD") for the Policy.      (Docs. 59-1 at 2; 63-1 at 4.)

The next day, Kirk forwarded the email, including the attachment containing the

Life Certificate/SPD, from his work email account to his personal email address

along with the reminder: "[f]or follow up and action."      (Docs. 59-3 at 2; 63-1 at

4.)

       On April 26, 2016, pursuant to the Policy, Maruyama prepared and sent

United an Employee Termination Report.          (Doc. 36-1 at 5--6; Doc. 41 at 8.)   The

fax transmittal that accompanied the report requested that, due to his employment

ending on April 15, 2016, Kirk be removed from the Policy's coverage as of May

1, 2016.    (Id.)   Kirk never sent the request form to United as required if he

wished to continue his coverage under the Policy at his own cost.       (Doc. 41 at 9.)
                                          -4-
       Kirk died on June 24, 2016.         (Doc. 4 at 2.)    When Kelly sought to recover

the Policy proceeds in July 2016, United rejected her claim.            (Doc. 4 at 9.)

Foster sued the Defendants, alleging the Defendants wrongfully denied life

insurance benefits owed to Kelly, violated the Hawaii notice statute, and breached

their fiduciary duty.     (Doc. 4 at 11-20.)      Following the Defendants' respective

motions to dismiss, three claims survived and are the subject of the cross-motions

for summary judgment now before the Court.              (See Doc. 23.)

       Count III specifically alleges that the Defendants wrongfully denied Kirk the

option of converting the Policy to an individual policy by failing to notify him of

his right to do so.     (Doc. 4 at 16-17.)     In Count V, Foster claims that, because

the Defendants failed to notify Kirk of his right to convert the Policy to an

individual policy at the time he became ineligible, Foster is entitled to an extension

under Hawaii law. 2      (Id. at 18-19.)     Finally, Foster contends in Count VI that

American Marine breached its fiduciary duty with respect to the Plan by failing to

provide notice pursuant to state law, and by generally denying certain benefits

under the Policy.     (Doc. 4 at 20.)




2
  In its Order on the Defendants' motions to dismiss, the Court determined that Hawaii's right-
to-notice statute applies and is not preempted by ERISA. (Doc. 23 at 19- 22.)
                                              -5-
                                   LEGAL STANDARD

      A party is entitled to summary judgment if it can demonstrate that "there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law."   Fed. R. Civ. P. 56(a).   In other words, "summary judgment is

warranted where the documentary evidence produced by the parties permits only

one conclusion."    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,251 (1986).

Accordingly, only disputes over facts that might affect the outcome of the lawsuit

will preclude entry of summary judgment; factual disputes that are irrelevant or

unnecessary to the outcome are not considered.      Id. at 248.

      On the other side of the coin, summary judgment is inappropriate where the

parties genuinely dispute a material fact: "that is, if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party."      Id. at 248.     In

ruling on a motion for summary judgment, a court must view the evidence "in the

light most favorable to the opposing party."     Tolan v. Cotton, 572 U.S. 650, 657

(quoting Adickes v. S.H Kress & Co., 398 U.S. 144, 157 (1970)).         However, a

party opposing a "properly supported motion for summary judgment may not rest

upon the mere allegations or denials of his pleading, but ... must set forth specific

facts showing that there is a genuine issue for trial."   Anderson, 477 U.S. at 248

(citation and quotation marks omitted).

      "[W]hen parties submit cross-motions for summary judgment, each must be
                                          -6-
considered on its own merits."   Fair Haus. Council ofRiverside Co., Inc. v.

Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (citations omitted).        "The

court must rule on each party's motion on an individual and separate basis,

determining, for each side, whether a judgment may be entered in accordance with

the Rule 56 standard."   (Id.) (quoting Charles Alan Wright et al., Federal Practice

and Procedure vol. l0A, § 2720 (3d ed. West 2014)).         "In fulfilling its duty to

review each cross-motion separately, the court must review the evidence submitted

in support of each cross-motion."   Id.

                                          ANALYSIS

I.    Count III: Failure to Provide a Plan Benefit

      Kelly alleges she was wrongfully denied a Plan benefit because American

Marine and United failed to provide notice to Kirk of the termination of his life

insurance coverage, thereby depriving him of the opportunity to convert the Policy

after he became ineligible under the Plan.      (Doc. 4 at 17.)   For the following

reasons, the Court finds that the undisputed facts warrant summary judgment in

favor of American Marine and United.

      A.     American Marine is entitled to summary judgment on Count Ill
             because it is undisputed that the Plan designated United to
             interpret the Plan and to pay benefits.

      As already noted, Foster brought this action to recover benefits under the

Plan pursuant to ERISA' s civil enforcement provision.       (Doc. 4 at 3.)   The
                                          -7-
specific statute involved, 29 U.S.C. § 1132(a)(l)(B), provides that:

         A civil action may be brought ... by a participant or beneficiary .. . to
         recover benefits due to him under the terms of his plan, to enforce his
         rights under the terms of the plan, or to clarify his rights to future
         benefits under the terms of the plan.

In Cyr, the Ninth Circuit read no limitation as to who can be sued under the statute.

Cyr v. Reliance Standard Life Ins. Co., 642 F.3d 1202, 1206 (9th Cir. 2011) (en

bane).     Because the text of§ 1132(a)(l)(B) does not proscribe any classes of

defendants that may be sued, then, "suit may successfully be brought against a

defendant under this section 'as long as that party's individual liability is

established."'     Spinedex Physical Therapy USA Inc. v. United Healthcare ofAriz.,

770 F.3d 1282, 1297 (9th Cir. 2014) (quoting Cyr, 642 F.3d at 1207).         To that

end, the Department of Labor, charged with implementing and regulating ERISA,

has clearly stated that where the ERISA plan allocates specific duties to specific

fiduciaries, each fiduciary is responsible only for the responsibilities allocated to it.

See DeFazio v. Hollister, Inc., 854 F. Supp.2d 770, 801 (E.D. Cal., Apr.5.2012)

(citing Walker v. Nat'/ City Bank, 18 F.3d 630, 633 (8th Cir. 1994); 29 C.F.R. §

2509.75-8 (D-4)).

         Where the plan insurer is "responsible for paying legitimate benefits claims,

it [is] a logical defendant for an action by [a plan beneficiary] to recover benefits

due to her under the terms of the plan and to enforce her rights under the terms of

                                           -8-
the plan."   Spinedex Physical Therapy USA Inc., 770 F.3d at 1297 (citation and

internal quotation marks omitted).      And, on the other hand, where a defendant is

not charged with funding an BRISA plan, "it is thus clear that [it] is not, based on

responsibility to pay benefits, a proper defendant under Cyr."      Id. at 1298.

      Here, American Marine was the designated Plan Administrator for the Plan.

(Doc. 34 at 5.)     However, it argues that summary judgment is warranted on Count

III because the Plan allocates to United the specific authority to approve or deny

claims like Foster's.     (Doc. 37 at 11.)   Therefore, under Cyr and its progeny,

American contends it is not a proper defendant on Foster's claim for failure to

provide a Plan benefit.     (Doc. 37 at 10--11.)   In support, American Marine points

to the Life Certificate/SPD's language:

      The Policyholder [American Marine] hereby designates Us [United] to
      be a fiduciary under the Policy solely for the purposes of:

             (a)      determining all questions of eligibility of Insured Persons;
             (b)      determining the amount and type of benefits payable to
                      any Insured Person in accordance with the Policy; and
             (c)      interpreting the Policy provisions, including those
                      necessary to determine benefits.

(Doc. 4-1 at 36.)

      In response, Foster states simply that "American [Marine] is a proper

Defendant," because American Marine "did have a role in denying benefits to

[Foster] as evidenced by the interlineation of the Death Benefit Claim Form, when

                                             -9-
Richard Steady struck [American Marine's] assurance of accuracy of the

information contained therein."      (Doc. 38 at 16, 18.)     Foster concludes that

American Marine is a proper defendant by stating that "[a]t a minimum, American

[Marine] acknowledges it deferred to United's decision."         (Id. at 16.)

       The Court agrees with American Marine.        The Plan undisputedly

designates United as the fiduciary responsible for interpreting Policy provisions,

"including those necessary to determine benefits."       (Doc. 4-1 at 36.)      And, it is

undisputed that United is responsible for paying legitimate benefits claims.          (Doc.

4 at 3.)   Therefore, United, not American Marine, is the proper defendant under

Cyr, considering that United is both the designated Plan interpreter and the payor

of Plan benefits.

       Furthermore, although Foster points to Steady' s interlineation on the Proof

of Death Claim Form as evidence of American Marine's "role in denying

benefits," it serves only to buttress American Marine's argument that Policy

interpretation was allocated to United.    Steady indeed lined through language that

otherwise would have American Marine asserting that Kirk's "insurance was in

force on the date of his[] death."    (Doc. 38 at 18.)      However, Foster fails to add

that next to the interlineation, Steady noted that this determination was allocated to

United ("TBD by carrier").    (Doc. 57-4 at 106.)     The interlineation and

accompanying note support the argument that the Plan designated United as the
                                    -10-
entity charged with the responsibility to interpret the Policy's provisions and

determine eligibility and benefits.    Therefore, the interlineation fails to raise a

genuine factual dispute regarding the allocation of fiduciary duties under the Plan.

       Accordingly, finding a dearth of genuine factual disputes on this issue,

summary judgment is warranted, and American Marine's motion for summary

judgment on Count III is granted.

       B.     Summary judgment is warranted as to United on Count III based
              on: (1) the undisputed adequacy of the notice of the right to
              convert contained in the Life Certificate/SPD; and (2) the
              undisputed expiration of the conversion right.

       At the motion to dismiss phase, Count III survived against United based on

unanswered questions of fact as to: (1) whether Kirk was notified of his conversion

privilege; and (2) when the clock began ticking on Kirk's opportunity to exercise

his rights under the conversion privilege.     (Doc. 23 at 9-1 0; see also Doc. 4-1 at

20.)   Now, in its motion for summary judgment, United first argues that "there

was no obligation on behalf of any defendant to provide notice of ... and

conversion rights to [Kirk] beyond that contained in the [Life Certificate/SPD]."

(Doc. 56 at 14.)    Second, it contends that the undisputed facts show that the

conversion privilege expired-and went unexercised--on May 31, 2016.              (Id. at

15-16.)     Therefore, United urges the Court to reject Foster's claim in Count III

that it failed to provide a Plan benefit.   (Id at 16.)   The Court will address each

                                            -11-
issue in turn.

                 1.   The Life Certificate/SPD undisputedly spells out the right to
                      convert the Policy.

       Under ERISA, a summary plan description ("SPD") "is a disclosure meant

to reasonably apprise [plan] participants and beneficiaries of their rights and

obligations under the plan."     29 U.S.C. § 1022(a).   To meet its statutory

obligation of"reasonabl[e] appris[al]," the SPD must contain "circumstances

which may result in disqualification, ineligibility, or denial or loss of benefits."

Id. at§ 1022(b).      The SPD need not explicitly deal with an individual employee's

unique situation; instead ERISA demands only that the SPD explains the plan's

rules "to permit the ordinary employee to recognize that certain events or actions

could trigger a loss of benefits."   Stahl v. Tony's Bldg. Materials, Inc., 875 F.2d

1404, 1409 (9th Cir. 1989).     Furthermore, where the SPD "explain[ s] the rule

applied to [the plan participant] in perfectly understandable terms," ERISA

requires no disclosure beyond the SPD.      Id.   Finally, for certain types of

employee benefits plans, "sponsors frequently take a 'consolidated' approach to

plan document drafting where the plan document and the SPD take the form of a

single document."      Prichardv. Metropolitan Life Ins. Co., 783 F.3d 1166, 1169

(9th Cir. 2015) (citing 3 ERISA PRACTICE AND LITIGATION§ 12:38).

       During oral argument, counsel for Foster clarified that her position is not

                                         -12-
that Kirk was entitled to notice regarding conversion beyond the disclosures set out

in what they characterize as the "policy."       Instead, Foster argues that United "has

provided nothing to the Court to indicate the Summary Plan Description3

incorporated the policy."      (Doc. 62 at 3.)      To that end, Foster urges the Court to

treat as a compilation of discrete parts the document attached to the Amended

Complaint as "Exhibit 1" such that it would include, but not be limited to, a Life

Insurance Certificate and an unrelated SPD.          Between the Life Insurance

Certificate and SPD, the argument goes, lie approximately thirty pages constituting

a "policy," which provides the information about the general circumstances in

which benefits could be lost, i.e., the notice language.        (See Doc. 62 at 3, 9.)

Unpacking this argument requires an analysis that resembles a snake eating its tail;

however, ultimately the Court disagrees with Foster's illogical characterization of

the document at issue here.

       Contrary to Foster's assertion that "[t]he Certificate/SPD does not contain




3
  Pursuant to this Court's Order, Foster submitted a Statement of Stipulated Facts where they
represented the following fact as agreed:
        A true and correct copy of the "Life Insurance Certificate and Summary Plan
        Description for Group Policy No. GLUG-741F" is attached as Exhibit 1 to
        Plaintiffs' Amended Complaint.
(Doc. 32 at 3, ,i 7.) In their response to United's Motion for Summary Judgment, Foster peels
apart this document's various parts, including two discrete parts which they designate,
collectively, as "Certificate/SPD." As discussed, Foster omits the middle thirty-some pages of
Exhibit 1 from this designation.

                                             -13-
any provisions for notice or deadlines for conversion ... the policy contains those"

(Doc. 62 at 3), it is readily apparent that United took a consolidated approach to

drafting the Plan document that governs here.        The "Certificate" not only includes

what Foster characterizes as the SPD, but it also includes the thirty pages that

precede it, which they would hold out as the separate "policy."

        For example, the table of contents explicitly states that "key sections of the

Certificate" include: the certificate of insurance, employee eligibility, life

insurance benefits, payment of claims, and the summary plan description.           (Doc.

4-1 at 7.)     Furthermore, the document defines "policy" as Group Policy No.(s)

GLUG-741F, issued to American Marine by United, while the "Certificate," gives

the Policy meaning as it relates to Plan participants like Kirk:

        Benefits are effective only if you are eligible for the insurance, become
        insured and remain insured as described in this Certificate. This
        Certificate replaces any certificate previously issued under the Policy.

(Id.)     United, then, uses a "certificate"-not "policy"-to lay out the terms and

conditions of an American Marine employee's eligibility for coverage under the

Policy.      (See id. at 3 (stating that an employee is "only entitled to insurance if [he

is] eligible in accordance with the terms of the Certificate").)

        Finally, the part of the "Certificate" characterized by Foster as a stand-alone

SPD states explicitly that, "[t]his Certificate is [y]our ERISA Summary Plan

Description for the insurance benefits described herein."        (Doc. 4-1 at 34
                                        -14-
(emphasis added).)    In sum, then, a logical reading of the document-including

the table of contents, the consecutive pagination, and its plain language-instructs

the Court to reject Foster's argument that United "has provided nothing to the

Court to indicate the Summary Plan Description incorporated the policy."

Instead, the Court is persuaded that the document the parties agreed to be the "Life

Insurance Certificate and Summary Plan Description for Group Policy No. GLUG-

741F" constitutes a single, integrated "Certificate," drafted to satisfy the

requirements of an SPD under ERISA.

      Having concluded, then, that the Life Certificate/SPD contains the so-called

"policy" language, the Court can quickly dispose of the issue of whether it

reasonably apprised Foster of conversion rights pursuant to 29 U.S.C. § 1022(a).

Notwithstanding the semantic dispute already resolved, the parties agree-both in

their briefs and at oral argument-that the Life Certificate/SPD contains sufficient

notice of conversion rights.   (See Docs. 56 at 13; 62 at 3-4.)    Specifically, the

Life Certificate/SPD sets out the prerequisites for Policy eligibility (Doc. 4-1 at

11 ), and informs Plan participants, like Kirk, of the requirement to submit an

application for conversion coverage within 31 days after the Policy ends (id. at 13,

20-21).   In short, the Life Certificate/SPD explains the Plan's rules to permit an

ordinary American Marine employee to recognize that certain events, like

employment termination, could trigger a loss of benefits under the Policy.
                                      -15-
           Still, while counsel for Foster ultimately agreed at the hearing that the Life

 Certificate/SPD spelled out Kirk's conversion rights, he maintained that the notice

 was nevertheless inadequate, because Kirk was never informed of when he was

· terminated from American Marine-the event that triggered a loss of benefits

 under the Policy.      However, a review of the evidence submitted in support of the

 cross-motions for summary judgment renders this argument unpersuasive.

           American Marine' s Payroll/Employee Manager states that Kirk stopped

 working on February 1, 2016.         (Doc. 36-1 at 3.)   Kirk says the same in text

 messages submitted as an attachment to Kelly's affidavit.         (Docs. 39 at 4; 39-3 at

 33 (stating, on February 1, 2016, "[j]ust found out American Marine is laying me

 off').)     And, on February 2, 2016, Kirk conveyed his dismay at "being adrift and

 cut loose from the [American Marine] organization."          (Id. at 42.)   While Kirk's

 struggle and ultimate failure to tell Kelly about his layoff is understandable in the

 face of such a "shock" (id. at 33), it is insufficient to raise a genuine factual dispute

 about Kirk's knowledge of the event.

           Just as no genuine dispute exists that Kirk knew about his February 1, 2016

 layoff, Foster fails to raise a genuine dispute that April 15, 2016 constituted Kirk's

 effective last day with American Marine.        Foster points to an email in which Kirk

 asked about the company's position on his date of disability (Doc. 39-4), which is

 not at issue here, to support the otherwise bald allegation that American Marine
                                          -16-
and Kirk never agreed about an effective termination date.            (Doc. 39 at 6 (citing

Doc. 39-4 at 1).)     However, the undisputed facts lead to a contrary conclusion.

Foster admits that:

       Although [Kirk] was unable to work as of February 1, 2016, American
       Marine continued his employment while he exhausted 35 accumulated
       sick days and 20 accumulated vacation days.

(Doc. 61 at 5.)     Based on this arrangement, American Marine's Payroll/Employee

Manager alleges that the employment continuation ended on April 15, 2016, which

in turn, constituted Kirk's effective last day.      (Docs. 36-1 at 4; 43-2 at 4; 61 at 5.)

It is undisputed that after this date, American Marine deactivated Kirk's work

email account (Doc. 39 at 7); although Kirk asked for it to be reactivated to help

his replacements, no one disputes that Kirk ceased acting even in this

uncompensated4 capacity by April 26, 2016 (Doc. 33 at 3).              And, American

Marine sent United an "Employee Termination Report" stating that Kirk's last day

was April 15, 2016 and requested that he be removed from coverage under the

Policy effective as ofMay 1, 2016.         (Docs. 4 at 7; 36-1 at 5-6.)

       Foster's bare denials regarding Kirk's knowledge of his termination from

American Marine fail to raise a genuine issue for trial.         See Anderson, 477 U.S. at

4
  On the page entitled "Employee Eligibility," the Life Certificate/SPD defines an "employee" to
mean "a person who receives compensation from the from the Policyholder for work performed
for the Policyholder." (Doc. 4-1 at 11.) Therefore, pursuant to the plain language of the Life
Certificate/SPD, it is undisputed that Kirk was no longer American Marine's employee after
April 15, 2019, regardless of whether his work email account was active.
                                             -17-
248.    The undisputed evidence demonstrates that Kirk knew on February 1, 2016

that American Marine laid him off, but the company would not effectuate his

termination for payroll and benefits purposes until he exhausted his accumulated

sick and vacation days.       Accordingly, the Court finds no genuine factual dispute

exists as to whether Kirk knew American Marine treated April 15, 2016 as his

effective last day.     And, in any event, Foster agrees that Kirk ceased all informal

communication with American Marine by April 26, 2016.                   As discussed above,

the Life Certificate/SPD's language adequately explained the Plan's rules to permit

Kirk to recognize that his failure to work for American Marine could trigger a loss

of Plan benefits.

       Finally, the Court turns to a purportedly genuine dispute raised by Foster in

support of summary judgment.           (Docs. 48 at 3; 53 at 2, 5.)      Foster asserts that

summary judgment is warranted due to a dearth of evidence that Kirk received "a

copy of the policy beyond the four[-] page Summary Plan Description."5 (Doc.

53 at 5.)   However, the record contradicts this assertion.

       Specifically, in the Amended Complaint, Foster claims that the Defendants,


5
  United also argues that American Marine, as the designated Plan Administrator (see Doc. 32 at
3), bore the responsibility for providing Kirk with the Life Certificate/SPD (Doc. 56 at 14 (citing
29 U.S.C. § 1024(b)(l))). Therefore, any failure to communicate the conversion right falls to
American Marine, not United. However, the Court finds that: (1) the undisputed facts show that
the Life Certificate/SPD adequately communicates rights under the Policy; and (2) that no
genuine factual dispute exists regarding Kirk's receipt of the Life Certificate/SPD. As such, the
Court need not reach United's secondary argument on this issue.
                                              -18-
through the Life Certificate/SPD, "represented to Kirk Anthony Foster his life

insurance premiums would be waived as provided" by the Life Certificate/SPD and

that he complied with the Life Certificate/SPD's requisites.   (Doc. 4 at 12-13.)

Foster further alleges that, through the Life Certificate/SPD, United and American

Marine "jointly represented to Kirk Anthony Foster" that he could elect the

conversion privilege ifhe lost eligibility for coverage.   (Doc. 4 at 16.) Notably,

the pages from the Life Certificate/SPD containing the language that Kirk

admittedly relied on and complied with are contained in the "policy ... beyond the

four[-] page Summary Plan Description."       (See Doc. 4 at 13 (citing pages 13 and

14 of the Life Certificate/SPD, when the so-called "four-page Summary Plan

Description" is found on pages 34-37).)     In other words, Foster asserts on one

hand that Kirk relied on and complied with representations in the language of the

Life Certificate/SPD; on the other hand, Foster contends the record lacks any

evidence establishing that Kirk ever received the so-called "policy" pages

containing that very same language.

      Therefore, unfortunately for Foster, the Amended Complaint cannibalizes

this argument for summary judgment, because it establishes that Kirk "received a

copy of the policy beyond the four[-] page Summary Plan Description."        (See

Doc. 53 at 5.)   Furthermore, because the Defendants reasonably relied upon the

factual allegations in the Amended Complaint as true, they did not endeavor to
                                     -19-
independently establish that Kirk received the Life Certificate/SPD.       (Doc. 59 at

7, n.1.)   Nevertheless, in response to Foster's argument regarding a lack of

evidence on that point, American Marine presented an affidavit showing that Kirk

emailed the entire Life Certificate/SPD to himself on February 3, 2016.        (Doc. 63-

1.)   While the Court views the affidavit with interest, it finds it unnecessary.   As

noted above, Foster's Amended Complaint establishes that Kirk received the Life

Certificate/SPD.

       Accordingly, reviewing the evidence submitted in support of each cross-

motion and considering the parties' agreement that the Life Certificate/SPD fully

set out Kirk's right to convert, the Court finds that no genuine factual dispute exists

for trial as to whether Kirk was notified of his rights.   The Court turns, then, to

whether a genuine dispute exists about whether those rights went unexercised.

              2.    The right to convert coverage under the Policy
                    undisputedly expired without action from Foster.

       Under the conversion privilege, the Policy requires Plan participants to

submit a written request and premium payment within 31 days after coverage ends.

(Doc. 4-1 at 15- 16, 20-21.)    As the Life Certificate/SPD spells out, coverage

under the Policy ends "the day any premium contribution for [the Plan

participant's] insurance is due and unpaid" or "the last day of the Policy month in

which the day [the Plan participant] is no longer eligible."    (Id. at 13.)   A Plan

                                         -20-
participant is no longer eligible for coverage under the Policy when his

"employment with the Policyholder [American Marine] ends."                  (Id.)

       Using either trigger-premium nonpayment by American Marine or when

Kirk's employment ended-the undisputed facts show that the clock began ticking

on Kirk's right to convert the Policy when, after April 30, 2016, American Marine

quit paying his premium and he became ineligible for coverage.               First, United

billed American Marine for Policy premiums several weeks in advance of each

Policy month; therefore, the bill for May included the premium for Kirk, because

United had not yet received the April 26, 2016 Employee Termination Report.

(Doc. 61 at 6. 6)    So, when United billed American Marine in May 2016 for the

June 2016 Policy month, it included a credit for the premium payment previously

billed with respect to Kirk.        (Id. at 7. 7)     Accordingly, no genuine factual dispute

exists that American Marine only paid Kirk's Policy premium through midnight on

April 30, 2016.     (Id. at 8. 8)    Second, Kirk lost eligibility for coverage when his

employment with American Marine ended in April 2016, as previously discussed.

       The undisputed facts show that, pursuant to the language contained in the


6
  Foster disputes this fact only insofar as they argue that the payment made for May 2016-- due
only to United's advance-billing procedures-should have been applied to the Policy's "Waiver
of Premium" provision. This alleged factual dispute is inapposite, however, as the Court
previously dismissed Foster's claim regarding the Waiver of Premium benefit. (Doc. 23 at 6-8.)
7
  Foster makes the same argument as discussed in n.6, supra, and it is equally inappropriate here.
8
  Again, Foster's Premium Waiver argument is inappropriate at this stage, as discussed in n.6,
supra.
                                                    -21-
Life Certificate/SPD, the clock for Kirk to convert began ticking on May 1, 2016.

(Doc. 4-1 at 15-16, 20-21.)        The parties agree he failed to exercise his right

before it expired on May 31, 2016. 9        (Doc. 61 at 13.)     Therefore, when United

rejected Kelly's claim for proceeds under the Policy in July 2016, it did not

wrongfully fail to provide a Plan benefit-the opportunity to exercise conversion

rights had simply passed.

       So, because the undisputed facts show that Kirk was notified of his

conversion rights and because Foster failed to act within the prescribed time

period, United is entitled to judgment as a matter of law.          Accordingly, the Court

grants United's summary judgment motion as to Count III.

II.    Count V: Hawaii Notice Law

       Because Foster alleges that the Defendants failed to provide Kirk with notice

of his right to convert his coverage under the Policy, pursuant to Hawaii's 10

Insurance Code, Foster is entitled to an extension to convert.           (Doc. 4 at 18-19.)

The relevant statute provides that if an individual insured under a group life policy

becomes entitled to convert it,

       and if the individual is not given notice of the existence of such right at
9
   Kirk died on June 24, 2016. (Doc. 4 at 2.) Therefore, he died outside the 31-day period after
his Policy coverage ended, thereby rendering Foster ineligible under the following provision:
        If You die within the 31-day period after insurance ends, We will pay the amount
        of group life insurance You were entitled to convert.
(Doc. 4-1 at 21.)
10
   Hawaii law governs the Policy. (Doc. 12-1 at 12.)
                                             -22-
      least fifteen days prior to the expiration date of such period, then, in
      such event the individual shall have an additional period within which
      to exercise the right ... Written notice presented to the individual ...
      shall constitute notice for the purposes of this section.

Haw. Rev. Stat. Ann.§ 431:l0D-214.         The Court agrees with United's

understanding of the statute, which Foster does not dispute.    (Docs. 56 at 18-19;

62 at 14-15.)   That is, the statute's protection is not triggered unless an individual

is not given notice of his conversion rights.

      Here, and as discussed extensively already, it is undisputed that the Life

Certificate/SPD adequately set out Kirk's right to convert the Policy and the

deadline by which he had to exercise it.    (See Doc. 4-1 at 17, 20-21.)

Furthermore, no genuine factual dispute exists that Kirk was provided the Life

Certificate/SPD and relied upon it.   See IB 1, supra.   Foster's bare allegation that

"it is impossible to determine when the Hawaiian 15 [-] day notice provision

began" (Doc. 62 at 14) is defeated by allegations in the Amended Complaint.

There, Foster alleges that the provisions contained in Life Certificate/SPD formed

the basis for Kirk's conduct on February 1, 2016.     (Doc. 4 at 13.)   So, at the

latest, Kirk had been provided the Life Certificate/SPD by February 1, 2016.

      Accordingly, with no genuine factual dispute that Kirk's opportunity to

exercise his conversion right expired on May 31, 2016, the Court concludes that

Kirk had notice of his right more than fifteen days before his opportunity expired,

                                         -23-
so the extension under Hawaii law was not triggered.       Therefore, the Defendants'

respective motions for summary judgment as to Count V are granted.

III.   Count VI: American Marine's Breach of Fiduciary Duty

       Foster alleges that American Marine breached its fiduciary duty by failing to

timely inform Kirk that he lost eligibility under the Policy after April 30, 2016.

(Doc. 4 at 19-20.)    In so doing, American Marine allegedly deprived Kirk "of his

right to timely seek conversion benefits."     (Doc. 4 at 20.)   In its motion for

summary judgment, American Marine points to the language of the Life

Certificate/SPD and argues "that there is no duty to inform plan participants

concerning the effect of plan terms, beyond the contents of an SPD."        (Doc. 37 at

14.)

       ERISA "establish[es] standards of conduct, responsibility, and obligation for

fiduciaries of employee benefit plans[.]"     29 U.S.C. §l00l(b). A fiduciary must

"discharge [its] duties with respect to a plan solely in the interest of the participants

and beneficiaries."   Id. § 1104(a)(l).     In the Ninth Circuit, an ERISA fiduciary

has an obligation to convey complete, thorough, and accurate information that is

material to a participant's circumstance.     Farr v. US. West Communs., Inc., 151

F.3d 908, 914-915 (9th Cir. 1998).      And, the parties here agree that as a general

rule, the law imposes no duty to inform plan participants concerning the effect of

plan terms beyond the contents of an SPD. (Docs. 37 at 14; 38 at 23 (citing to
                                      -24-
Vest v. Resolute FP US Inc., 905 F.3d 985, 989 (6th Cir. 2018)).)

      As already discussed, no factual dispute exists as to whether the information

contained within the Life Certificate/SPD completely and accurately conveys

information to Plan participants about their right to convert.   Foster bases Count

VI on the now-familiar propositions that American Marine failed to notify Kirk of

his termination and that the Life Certificate/SPD does not include the "policy"

language everyone agrees provides adequate notice.      (Doc. 38 at 19, 21.)

However, as previously explained, neither argument raises a genuine factual

dispute for trial, and the Court will not repeat its reasoning and conclusions.

      Accordingly, because no genuine factual dispute exists as to Kirk's receipt

of the Life Certificate/SPD or the Life Certificate/SPD's adequate provision of

notice of rights, Foster's claim that American Marine breached its fiduciary duty

fails as a matter of law.   The Court grants American Marine's motion for

summary judgment as to Count VI.

                                          ORDER

      Having found no genuine material factual disputes and determining that the

Defendants are entitled to judgment as a matter of law, IT IS ORDERED that:

      (1)    American Marine's motion for summary judgment (Doc. 35) is

GRANTED;

      (2)    United's motion for summary judgment (Doc. 55) is GRANTED;
                                     -25-
      (3)   Foster's motion for summary judgment (Doc. 46) is DENIED;

      (4)    American Marine's motion to strike (Doc. 58) is DENIED AS

MOOT;

      (5)    United's motion to strike (Doc. 65) is DENIED AS MOOT;

      (6)   This matter is DISMISSED WITH PREJUDICE, and the Clerk of

Court is instructed to enter judgment in favor of the Defendants.
                       ~
      DATED this 20 day of December, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                       -26-
